The General Court
did not decide the question made in the Court below, but entered the following judgment:
“This Court is unanimously of opinion, that the plea of errors in arrest of judgment, is not sufficient to arrest said judgment, inasmuch as it suggests matter making no part of the record, but matter which, if true, is proper for a plea in abatement, or for a motion to quash the Indictment, and therefore the questions propounded do not arise, and of course are not decided; which is ordered to be certified."